ORDER

PER CURIAM.
Steven A. Sredl (“defendant”) appeals the judgment of the trial court denying his motion for declaratory judgment to amend his punishment to conform to section 558.016 RSMo (Cum.Supp.2003). Defendant claims the court erred in denying his motion because the 2003 amendment to the statute requires a reduction in his sentences for the class D felonies of driving while intoxicated and resisting arrest.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).